EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/11/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent 10554906 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, no prior art could be located that teaches or fairly suggests recommend a first splice image, for splicing to the preview image, by displaying the first splice image in the splice region based on the displayed preview image; detect an orientation of a first subject contained in the first splice image, an orientation of a second subject in the preview image, and an orientation of the mobile terminal; and cause the display unit to display guide information instructing to change the orientation of the mobile terminal based on the orientation of the first subject contained in the first splice image and the orientation of the second subject contained in the preview image, in combination with the rest of the limitations of the claim.

Regarding claim 19, no prior art could be located that teaches or fairly suggests  displaying a recommended first splice image, for splicing to the preview image, in the splice region based on the preview image; detecting an orientation of a first subject contained in the first splice image, an orientation of a second subject in the preview image, and an orientation of the mobile terminal; and displaying guide information instructing to change the orientation of the mobile terminal based on the orientation of the first subject contained in the first splice image and the orientation of the second subject contained in the preview image, in combination with the rest of the limitations of the claim.
Claim 20 depends on claim 19 and therefore is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824.  The examiner can normally be reached on M-F 6:45AM-3:15PM EST (HOTELING).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS G GILES/Primary Examiner, Art Unit 2697